Case 1:19-cV-02917-PGG Document 6 Filed 04/03/19 Page 1 of 5

Jeffrey S. Dubin, P.C.
Attorneys for Plaintiffs

464 New York Avenue

Suite 100

Huntington, New York 11743
631.351.0300

631.351.1900 FAX
DubinJS@cs.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
FRED ALSTON, as a Trustee of THE LOCAL 272 Civil Action No.
LABOR-MANAGEMENT PENSION FUND;
FRED ALSTON, as a Trustee of 'I`HE LOCAL 272 ECF CASE
WELFARE FUND, '
Plaintiffs,
-against- COl\/IPLAIN'I`
CITIZENS ICON HOLDINGS, LLC,
Defendant.
X

 

Plaintiffs, complaining of the defendant, by their attorneys, JEFFREY S. DUBIN,
P.C., allege as follows:

l. This is an action by a Trustee of two employee benefit plans, on behalf of the
Trustees of the two plans, to enforce the obligations of the defendant to make contributions
to these plans and for interest, additional interest, reasonable attorney's fees and costs of
action. The two plans provide pension and health benefits to thousands of active and retired
parking garage employees and their families.

2. The jurisdiction of this Court is invoked under Section 502 of the Employee

Retirement Income Security Act of 1974 (E.R.I.S.A.), as amended, 29 U.S.C. § 1132, and

Case 1:19-cV-02917-PGG Document 6 Filed 04/03/19 Page 2 of 5

28 U.S.C. § 1331. ERISA requires the Trustees to take all reasonable steps to collect
delinquent contributions ERISA further requires the Trustees to provide pension credits to
plan participants even if the Trustees are unable to collect delinquent contributions

3. Plaintiff, Fred Alston, as a Trustee of the Local 272 Labor-Management
Pension Fund (Pension Fund) and as a Trustee of the Local 272 Welfare Fund (Welfare
Fund), is and was a fiduciary within the meaning of Section 3(21) of E.R.I.S.A., 29 U.S.C.
§ 1002(21).

4. The Pension Fund and the Welfare Fund are and were employee benefit plans
within the meaning of Section 3(3) of E.R.I.S.A., 29 U.S.C. § 1002(3).

5. The Pension Fund, and the Welfare Fund (Fringe Benefit Funds) are and were
administered pursuant to Agreements and Declarations of Trust, within this district within
the meaning of Section 502(e)(2) of E.R.I.S.A., 29 U.S.C. § 1132(e)(2), to wit, within the
City, County and State of New York.

6. Upon information and belief, the defendant is and was a limited liability
company, organized under the laws of` the State of New York.

7. Defendant is and was an employer within the meaning of Section 3(5) of
E.R.I.S.A., 29 U.S.C. § 1002(5).

8. At all times relevant hereto, defendant has been doing business in this district
within the meaning of28 U.S.C. § 1391.

9. Heretofore, defendant entered into a Contract which, inter alia, provided for
contributions by defendant to the Fringe Benefit Funds for certain hours worked by
participants employed by said defendant.

10. The Contract between the Fringe Benefit Funds and defendant was, by its
terms, effective from March 6, 2015 to March 5, 2022.

_2_

Case 1:19-cV-02917-PGG Document 6 Filed 04/03/19 Page 3 of 5

ll. The Fringe Benefit Funds are third party beneficiaries of said Contract.

12. Pursuant to said Contract, defendant employed persons Who were participants
in the Fringe Benefit Funds within the meaning of Section 3(7) of E.R.I.S.A., 29 U.S.C. §
1002(7), while said Contract was in full force and effect.

13. Pursuant to said Contract, defendant is required to make contributions to
plaintiffs for the period of January 1, 2017 through December 31, 2017.

14. Fred Alston, as a fiduciary, has standing to bring this action pursuant to

Sections 502(a)(3)(B)(ii) and 515 of E.R.I.S.A., 29 U.S.C. §§ ll32(a)(3)(B)(ii) and 1145.

AS AND FOR A FIRST CLAIM FOR RELIEF
ON BEHALF OF PLAINTIFF FRED ALSTON,
AS A TRUSTEE OF THE PENSION FUND

15. Plaintiff, Fred Alston, as a Trustee of the Pension Fund, repeats and realleges
each and every allegation set forth in paragraphs 1 through 14.

16. Defendant has failed and refused and continues to refuse to pay to plaintiff
Pension Fund, the amounts owed to plaintiff in breach of the terms of the plan and in breach
of the terms of the Agreement and Declaration of Trust and in violation of the provisions of
Section 515 of E.R.I.S.A., 29 U.S.C. § l 145; upon information and belief, said amounts are

as set forth hereinafter, no part of which has been paid, although duly demanded

AS AND FOR A SECOND CLAIM FOR
RELIEF ON BEHALF OF PLAINTIFF
FRED ALSTON, AS A TRUSTEE
OF THE WELFARE FUND

17. Plaintiff, Fred Alston, as a Trustee of the Welfare Fund repeats and realleges each

Case 1:19-cV-02917-PGG Document 6 Filed 04/03/19 Page 4 of 5

and every allegation set forth in paragraphs 1 through 14.

18. Defendant has failed and refused and continues to refuse to pay to plaintiff
Welfare Fund, the amounts owed to plaintiff in breach of the terms of the plan and in breach
of the terms of the Agreement and Declaration of Trust and in violation of the provisions of
Section 515 ofE.R.I.S.A., 29 U.S.C. § 1145; upon information and belief, said amounts are
as set forth hereinafter, no part of which has been paid although duly demanded.

WHEREFORE, plaintiffs demand judgment in accordance with E.R.I.S.A. Section
502(g)(2), 29 U.S.C. § 1132(g):

l. On the First Claim for Relief in favor of plaintiff, Fred Alston, as a
Trustee of the Pension Fund and against defendant, in the amount of $7,643. 14.
2. On the Second Claim for Relief in favor of plaintiff, Fred Alston, as a
Trustee of the Welfare Fund and against defendant, in the amount of $55,920.35.
3. In accordance with Section 502(g) of E.R.I.S.A., 29 U.S.C.§ 1 132(g)(2),
awarding plaintiffs on the foregoing claims for relief:
a. interest of 18% on said unpaid contributions pursuant to
E.R.I.S.A. Section 502(g)(2)(B) and (E), 29 U.S.C. §§ 1132(g)(2)(B) and (E) from the first
day of the month when payment was due, to the date when payment is made.
b. additional interest of 18% on said unpaid contributions pursuant
to E.R.I.S.A. Section 502(g)(2)(C) and (E), 29 U.S.C. §§ 1132(g)(2)(C) and (E),
c. reasonable attorneys fees and costs of the action pursuant to

section 502(g)(2)(1)) of E.R.I.s.A., 29 U.s.c. § 1132(§)(2)(1)).

Case 1:19-cV-02917-PGG Document 6 Filed 04/03/19 Page 5 of 5

AND, for such other, further and different relief under E.R.I.S.A., as this Court deems

appropriate

Dated: Huntington, New York /,/
April 2, 2019 \

Jeffr y s. Dubi`n

Jef ey S. Dubin, P.C.
Attomeys for Plaintiffs

464 New York Avenue

Suite 100

Huntington, New York 11743
631.351.0300

631.351.1900 FAX
DubinJS@cs.com

To: Defendant (Fed.R.Civ.P. § 4)
United States District Court (Fed.R.Civ.P. § 3)

